                        Case 2:20-cv-00334-RFB-BNW Document 23
                                                            22 Filed 10/06/20
                                                                     10/01/20 Page 1 of 4
                                                                                        5




                    1 DARRELL D. DENNIS
                      Nevada Bar No. 006618
                    2 Darrell.Dennis@lewisbrisbois.com
                      STEPHANIE GARABEDIAN
                    3 Nevada Bar No. 009612
                      Stephanie.Garabedian@lewisbrisbois.com
                    4 PAIGE S. SHREVE
                      Nevada Bar No.13773
                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    6 Las Vegas, Nevada 89118
                      702.893.3383
                    7 FAX: 702.893.3789
                      Attorneys for Defendant Eurpac Service, Inc.
                    8

                    9                                   UNITED STATES DISTRICT COURT

                   10                                        DISTRICT OF NEVADA

                   11 EARLY MCGEE, individually,                           CASE NO.: 2:2—cv-00334-RFB-BNW

                   12                      Plaintiff,                      STIPULATION AND ORDER TO
                                                                           EXTEND DISCOVERY PLAN AND
                   13            vs.                                       SCHEDULING ORDER
                   14 EURPAC SERVICE, INC., a Connecticut                  (Third Request)
                   15 Corporation; DOES I-X; and ROE
                      CORPORATIONS I-X, inclusive,
                   16
                                   Defendant.
                   17

                   18            Plaintiff, EARLY MCGEE, by and through her attorneys of record, ADAM SMITH
                   19 LAW, and Defendant, EURPAC SERVICES, INC., by and through its attorneys of record
                   20 LEWIS BRISBOIS BISGAARD & SMITH LLP, hereby request that the discovery deadlines

                   21 in the previously filed STIPULATION AND ORDER TO EXTEND DISCOVERY PLAN

                   22 AND SCHEDULING ORDER [Doc.21], be extended by ninety (60) days, pursuant to

                   23 FRCP 29 and LR-26.4, as follows:

                   24            A.        DISCOVERY WHICH HAS BEEN COMPLETED
                   25            The parties have conducted the following discovery to date:
                   26
                                           1. Participation in the FRCP 26(f) Conference;
                   27
                                           2. Plaintiff has propounded Requests for Admissions, Request for
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4847-9877-6013.1
ATTORNEYS AT LAW
                        Case 2:20-cv-00334-RFB-BNW Document 23
                                                            22 Filed 10/06/20
                                                                     10/01/20 Page 2 of 4
                                                                                        5




                   1                          Production and Interrogatories and Defendant has answered;

                   2                       3. Defendant has propounded Interrogatories, Requests for Production,
                   3
                                              and Requests for Admission. Plaintiff has answered;
                   4
                                           4. Plaintiff has disclosed her Initial FRCP 26(a)(1) Disclosure of Witnesses
                   5
                                              and Documents;
                   6
                                           5. Defendant    has   disclosed    their   Initial   and   First   through   Third
                   7

                   8                          Supplemental FRCP 26(a)(1) Disclosures;

                   9                       6. Defendant deposed Plaintiff; and

                   10                         Defendant was able to obtain documents from Class Six through a
                   11                         Freedom of Information Act Request.
                   12
                                 B.        DISCOVERY WHICH REMAINS TO BE CONDUCTED
                   13
                                           1. Deposition of Defendant;
                   14
                                           2. Obtaining Plaintiff’s Medical Records;
                   15
                                           3. Depositions of Plaintiff’s Medical Providers;
                   16

                   17                      4. Initial Expert and Rebuttal Expert Disclosures;

                   18                      5. Depositions of Plaintiff’s Expert Witnesses;

                   19                      6. Depositions of Defendant’s Expert Witnesses;
                   20                      7. Service of Subpoena to Nellis Airforce Base (currently closed to civilians
                   21
                                              due to COVID-19 Pandemic);
                   22
                                           8. Site Inspection of the Nellis Airforce Base Exchange- Class Six
                   23
                                              (currently closed to civilians due to COVID-19 Pandemic);
                   24

                   25                      9. Additional Written Discovery; and

                   26                      10. Any Additional Discovery Deemed Necessary.

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-9877-6013.1                                  2
                        Case 2:20-cv-00334-RFB-BNW Document 23
                                                            22 Filed 10/06/20
                                                                     10/01/20 Page 3 of 4
                                                                                        5




                    1            C.        REASONS WHY THE PROPOSED DISCOVERY PLAN WAS NOT
                                           COMPLETED PRIOR TO THE EXPIRATION FO THE CURRENT
                    2                      DISCOVERY DEADLINE
                    3
                                 The parties have been working diligently to complete discovery. Plaintiff has
                    4
                        responded to Defendant’s written discovery, and Defendant has attempted to request and
                    5
                        subpoena Plaintiff’s medical records. Due to the restrictions imposed by the current
                    6
                        COVID-19 Pandemic, Nellis Airforce Base is currently closed, and the parties have been
                    7

                    8 unable to serve a subpoena for relevant information and/or schedule a site inspection.

                    9 Defendant will obtain medical records and then parties will be able to schedule the

                   10 deposition of Defendant. The parties will schedule the depositions of disclosed medical

                   11 experts, and Plaintiff’s treating physicians. The parties respectfully request an extension.

                   12
                                 D.        PROPOSED PLAN FOR COMPLETING DISCOVERY
                   13
                         EVENT                              CURRENT DEADLINE            PROPOSED DEADLINE
                   14
                         Discovery Deadline                 January 25, 2021            March 23, 2021
                   15

                   16    Amend Pleading/Add Parties         October 26, 2020            December 29, 2020

                   17
                         Initial Expert Disclosures         November 24, 2020           January 25, 2021
                   18
                   19    Rebuttal Expert Disclosures        December 18, 2020           February 16, 2021

                   20    File Dispositive Motions           February 23, 2021           April 26, 2021
                   21
                         Pre-Trial Order                    December 23, 2020           February 22, 2021
                   22

                   23

                   24            E.        THE CURRENT TRIAL DATE

                   25            This matter has not been scheduled for trial.

                   26 //

                   27 //

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-9877-6013.1                               3
                        Case 2:20-cv-00334-RFB-BNW Document 23
                                                            22 Filed 10/06/20
                                                                     10/01/20 Page 4 of 4
                                                                                        5




                   1             E.        NUMBER OF REQUESTS FOR EXTENSION

                   2             This is the third request to extend discovery deadlines and continue trial date.
                   3
                                DATED this 1st day of October, 2020.
                   4

                   5                                            ADAM SMITH LAW

                   6
                                                                By: /s/ Christian A. Miles
                   7
                                                                    Adam D. Smith
                   8                                               Nevada Bar No. 9690
                                                                   Christian A. Miles
                   9                                               Nevada Bar No. 13193
                                                                   6130 Elton Avenue
                   10                                              Las Veags, Nevada 89107
                                                                   Attorneys for Plaintiff
                   11

                   12
                                                                LEWIS BRISBOIS BISGAARD & SMITH            LLP
                   13

                   14                                           By    /s/ Stephanie Garabedian
                                                                     DARRELL D. DENNIS
                   15                                                Nevada Bar No. 006618
                   16                                                STEPHANIE GARABEDIAN
                                                                     Nevada Bar No. 009612
                   17                                                PAIGE S. SHREVE
                                                                     Nevada Bar No.13773
                   18                                                6385 S. Rainbow Boulevard, Suite 600
                                                                     Las Vegas, Nevada 89118
                   19                                                Tel. 702.893.3383
                                                                     Attorneys for Defendant Eurpac Service Inc.
                   20

                   21
                         IT IS ORDERED that ECF No.                  IT IS SO ORDERED:
                   22    22 is GRANTED in part and
                         DENIED in part. It is granted in
                   23                                                _______________________________________
                         all respects except that the
                                                                     UNITED STATES MAGISTRATE JUDGE
                   24    pretrial order deadline shall be
                         May 26, 2021.                                        October 6, 2020.
                                                                     DATED: _______________________________
                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-9877-6013.1                                4
